Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Claims 16-35 are pending; and Applicants’ arguments filed on 12/06/2021 and terminal disclaimers (TD) filed on 12/06/2021 and 01/18/2022 are acknowledged. 

Withdrawn objection/rejections:
Applicant's Response of 12/06/201 and TD filed 12/06/2021 and 01/18/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants' Response and TDs, the objection, the 112(b) rejection and the obviousness-type double patenting rejections have been withdrawn by way of applicant’s amendments. 

Terminal Disclaimer
The terminal disclaimers filed on 12/06/2021 and 01/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent nos. 8,703,818; 9,861,602; 9,877,943; 10,835,508 have been reviewed and are accepted. The terminal disclaimers have been recorded.  Thus, the double patenting rejections have been withdrawn. 

Examiner’s Amendment
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for the below examiner’s amendment was given with Applicant’s representative Richard S. Wesorick on 01/19/2022.
Please amend claim 1 as follows: 
	“a subject,” in line 1 of claim 1 has been deleted and replaced with --- a subject in need thereof, ---

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments for clarity overcome the claim objection and the 112(b) rejection. Further, the double patenting rejections have been resolved by way of filing of terminal disclaimers. 

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 16-35 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613